DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 2, 2022, Applicant amended claims 1, 10, 11, 16, 17, 46, 49-51, 58, 60, and 65.
Applicant cancelled claims 8, 14, and 57.
In the non-final rejection of November 2, 2021, Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant cancelled claims 8, 14, and 57. Objection is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Objection is maintained. 
Examiner objected to claims 10, 16, 17, 46, 50, 58, 60, and 65. Applicant amended claims 10, 16, 17, 46, 50, 58, 60, and 65; however, Applicant did not address all of the objections. Objection is maintained. 
Examiner rejected claims 11-16, 49, and 65 under 35 U.S.C. 112(b). Applicant amended claims 11, 49, and 65, and cancelled claim 14. Rejection is withdrawn.
Currently, claims 1, 2, 6, 7, 9-13, 15-18, 46-56, and 58-65 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, substantially parallel Luer-type connections “surrounding the exit ports” of claims 1, 11, and 51 (Figures 1, 3, 4, and 8 instead show substantially parallel Luer-type connections 150 “proximal to the exit ports” 114) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
In line 1, “An adapter manifold and syringe applicator having an adapter body” should be changed to “An adapter manifold having an adapter body and a syringe applicator” (as it is the adapter manifold, not the syringe applicator, that has the adapter body)
	Correction is required.  See MPEP § 608.01(b).

The amendment filed February 2, 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[00058] The adapter manifold additionally has substantially parallel Luer-type connections 150, such as Luer-Lok® nuts, “surrounding” the exit ports 114, to permit connection to spray mixing tips or drip mixing tips 220 (FIG. 6).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 16 is objected to because of the following informalities:  
	In regards to claim 16, line 3, “the dual-barrel syringe applicator” should be changed to “the dual barrel syringe applicator”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 9-13, 15, 16, 51-56, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, line 4 recites: substantially parallel Luer-type connections “surrounding the exit ports”; however, such is new matter not described in the original Specification. Figures 1, 3, 4, and 8 instead show substantially parallel Luer-type connections 150 “proximal to the exit ports” 114. The term “surrounding” is understood to mean “to enclose on all sides: envelop” or “to extend around the margin or edge of: encircle” (https://www.merriam-webster.com/dictionary/surrounding); however, Figures 1, 3, 4, and 8 do not show substantially parallel Luer-type connections 150 surrounding, enclosing on all sides, enveloping, extending around the margin or edge of, or encircling the exit ports, as the substantially parallel Luer-type connections 150 are instead “proximal to the exit ports” 114. Claims 2, 6, 7, 9, and 10 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 11, lines 5-6 recite: substantially parallel Luer-type connections “surrounding the exit ports”; however, such is new matter not described in the original Specification. Figures 1, 3, 4, and 8 instead show substantially parallel Luer-type connections 150 “proximal to the exit ports” 114. The term “surrounding” is understood to mean “to enclose on all sides: envelop” or “to extend around the margin or edge of: encircle” (https://www.merriam-webster.com/dictionary/surrounding); however, Figures 1, 3, 4, and 8 do not show substantially parallel Luer-type connections 150 surrounding, enclosing on all sides, enveloping, extending around the margin or edge of, or encircling the exit ports, as the substantially parallel Luer-type connections 150 are instead “proximal to the exit ports” 114. Claims 12, 13, 15, and 16 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 51, lines 5-6 recite: substantially parallel Luer-type connections “surrounding the exit ports”; however, such is new matter not described in the original Specification. Figures 1, 3, 4, and 8 instead show substantially parallel Luer-type connections 150 “proximal to the exit ports” 114. The term “surrounding” is understood to mean “to enclose on all sides: envelop” or “to extend around the margin or edge of: encircle” (https://www.merriam-webster.com/dictionary/surrounding); however, Figures 1, 3, 4, and 8 do not show substantially parallel Luer-type connections 150 surrounding, enclosing on all sides, enveloping, extending around the margin or edge of, or encircling the exit ports, as the substantially parallel Luer-type connections 150 are instead “proximal to the exit ports” 114. Claims 52-56 and 65 are rejected by virtue of being dependent upon claim 51.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6, 7, 9-13, 15, 16, 51-56, and 65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 16, filed February 2, 2022, with respect to claims 17 and 58 have been fully considered and are persuasive.  The rejection of November 2, 2021, has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 6, 7, 9-13, 15-18, 46-56, and 58-65 are allowed over the prior art of record. Note: claims 1, 2, 6, 7, 9-13, 15, 16, 51-56, and 65 are also rejected under 35 U.S.C. 112(a).
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an adapter manifold for a multi-barrel syringe applicator, as claimed, specifically including wherein the syringe connectors are biased toward a proximal end of the adapter body by compression springs surrounding the inlet ports and the syringe connectors.
	Hagmann et al (US 2005/0096588) teaches an adapter manifold (Figure 6, interface member 12) for a multi-barrel syringe applicator, comprising an adapter body (member body 16) having substantially parallel inlet ports (labeled in Figure 6 below), and syringe connectors (labeled in Figure 6 below); however, Hagmann et al does not teach wherein the syringe connectors are biased toward a proximal end of the adapter body by compression springs surrounding the inlet ports and the syringe connectors. Hagmann et al instead teaches the syringe connectors (labeled in Figure 6 below) are integral or fixed to the adapter body (member body 16), thus the syringe connectors would not be able to be biased toward a proximal end of the adapter body (see Applicant’s persuasive arguments on page 16 of Remarks of February 2, 2022). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the syringe connectors, of the adapter manifold of Hagmann et al, to be separable from the proximal end of the adapter body such that the syringe connectors can be biased toward the proximal end of the adapter body, as such would compromise the structure of Hagmann et al in which the syringe connectors are integral or fixed to the adapter body. 
	Thus, independent claim 1 is allowed over the prior art of record. Claims 2, 6, 7, 9, and 10 are allowed by virtue of being dependent upon independent claim 1. Note: claims 1, 2, 6, 7, 9, and 10 are also rejected under 35 U.S.C. 112(a).

    PNG
    media_image1.png
    520
    933
    media_image1.png
    Greyscale

	
	In regards to independent claim 11, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an adapter manifold for a dual barrel syringe applicator, as claimed, specifically including said cylindrical tubes slidably fitting into said side-by-side inlet ports; and compression springs between the spring seats of the adapter body and the spring seats of the syringe connectors.
	Hagmann et al teaches an adapter manifold (Figure 6, interface member 12) for a dual barrel syringe applicator, comprising: an adapter body (member body 16) having two side-by-side fluid passages (transport lumens 28A, 28B) therein, said fluid passages having side-by-side inlet ports (labeled in Figure 6 above), and two side-by-side syringe connectors (labeled in Figure 6 above) having Luer-type receivers on proximal portions thereof and cylindrical tubes on distal portions thereof (Figure 6); however, Hagmann et al does not teach said cylindrical tubes slidably fitting into said side-by-side inlet ports, and compression springs between the spring seats of the adapter body and the spring seats of the syringe connectors. Hagmann et al instead teaches the cylindrical tubes of the syringe connectors (labeled in Figure 6 above) are integral or fixed to the adapter body (member body 16), thus the cylindrical tubes would not slidably fit into said side-by-side inlet ports (labeled in Figure 6 above) of the adapter body (see Applicant’s persuasive arguments on page 16 of Remarks of February 2, 2022). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the cylindrical tubes of the syringe connectors, of the adapter manifold of Hagmann et al, to be separable from the proximal end of the adapter body such that the cylindrical tubes can slidably fit into said side-by-side inlet ports and with compression springs between the adapter body and the syringe connectors, as such would compromise the structure of Hagmann et al in which the cylindrical tubes of the syringe connectors are integral or fixed to the adapter body. 
	Thus, independent claim 11 is allowed over the prior art of record. Claims 12, 13, 15, and 16 are allowed by virtue of being dependent upon independent claim 11. Note: claims 11-13, 15, and 16 are also rejected under 35 U.S.C. 112(a).

	In regards to independent claim 17, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a multi-barrel syringe delivery system for co-reactive materials, as claimed, specifically including wherein the syringe connectors are biased into a sealing communication with said delivery nozzles of said syringe bodies with compression springs captive between the adapter body and the Luer- type receivers.
	Hagmann et al teaches a multi-barrel syringe delivery system (Figure 6) for co-reactive materials, comprising: a multi-barrel syringe applicator (material applicator 34) having substantially parallel syringe bodies (first syringe device 36 and second syringe device 38) with delivery nozzles (syringe dispensing tips 48, 60); and a manifold (interface member 12) comprising an adapter body (member body 16), and substantially parallel syringe connectors (labeled in Figure 6 above); however, Hagmann et al does not teach wherein the syringe connectors are biased into a sealing communication with said delivery nozzles of said syringe bodies with compression springs captive between the adapter body and the Luer- type receivers. Hagmann et al instead teaches the syringe connectors (labeled in Figure 6 above) are integral or fixed to the adapter body (member body 16), thus the syringe connectors would not be able to be biased into a sealing communication with said delivery nozzles of said syringe bodies (see Applicant’s persuasive arguments on page 16 of Remarks of February 2, 2022). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the syringe connectors, of the system of Hagmann et al, to be separable from the proximal end of the adapter body such that the syringe connectors can be biased into a sealing communication with said delivery nozzles of said syringe bodies, as such would compromise the structure of Hagmann et al in which the syringe connectors are integral or fixed to the adapter body. 
	Thus, independent claim 17 is allowed over the prior art of record. Claims 18 and 46-50 are allowed by virtue of being dependent upon independent claim 17. 

	In regards to independent claim 51, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an adapter manifold for a multi-barrel syringe applicator, as claimed, specifically including cylindrical tubes on distal ends thereof, slidably positioned within said inlet ports of the adapter body, wherein the syringe connectors are biased toward a proximal end of the adapter body.
	Hagmann et al teaches an adapter manifold (Figure 6, interface member 12) for a multi-barrel syringe applicator, comprising an adapter body (member body 16) having substantially parallel inlet ports (labeled in Figure 6 above), and syringe connectors (labeled in Figure 6 above) having cylindrical tubes on distal ends thereof (Figure 6); however, Hagmann et al does not teach wherein the cylindrical tubes are slidably positioned within said inlet ports of the adapter body, wherein the syringe connectors are biased toward a proximal end of the adapter body. Hagmann et al instead teaches the syringe connectors (labeled in Figure 6 above) are integral or fixed to the adapter body (member body 16), thus the cylindrical tubes would not be slidably positioned within said inlet ports (labeled in Figure 6 above) of the adapter body, and the syringe connectors would not be able to be biased toward a proximal end of the adapter body (see Applicant’s persuasive arguments on page 16 of Remarks of February 2, 2022). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the syringe connectors, of the adapter manifold of Hagmann et al, to be separable from the proximal end of the adapter body such that the cylindrical tubes can be slidably positioned within said inlet ports and the syringe connectors can be biased toward the proximal end of the adapter body, as such would compromise the structure of Hagmann et al in which the syringe connectors are integral or fixed to the adapter body. 
	Thus, independent claim 51 is allowed over the prior art of record. Claims 52-56 and 65 are allowed by virtue of being dependent upon independent claim 51. Note: claims 51-56 and 65 are also rejected under 35 U.S.C. 112(a).

	In regards to independent claim 58, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a multi-barrel syringe delivery system for co-reactive materials, as claimed, specifically including wherein the syringe connectors are biased into a sealing communication with said delivery nozzles of said syringe bodies; said syringe connectors having cylindrical tubes on distal ends thereof, slidably positioned within said inlet ports of the adapter body.
	Hagmann et al teaches a multi-barrel syringe delivery system (Figure 6) for co-reactive materials, comprising: a multi-barrel syringe applicator (material applicator 34) having substantially parallel syringe bodies (first syringe device 36 and second syringe device 38) with delivery nozzles (syringe dispensing tips 48, 60); and a manifold (interface member 12) comprising an adapter body (member body 16), and substantially parallel syringe connectors (labeled in Figure 6 above) having cylindrical tubes on distal ends thereof (Figure 6); however, Hagmann et al does not teach wherein the syringe connectors are biased into a sealing communication with said delivery nozzles of said syringe bodies, and said cylindrical tubes are slidably positioned within said inlet ports of the adapter body. Hagmann et al instead teaches the syringe connectors (labeled in Figure 6 above) are integral or fixed to the adapter body (member body 16), thus the syringe connectors would not be able to be biased into a sealing communication with said delivery nozzles of said syringe bodies, and the cylindrical tubes would not be slidably positioned within said inlet ports (labeled in Figure 6 above) of the adapter body (see Applicant’s persuasive arguments on page 16 of Remarks of February 2, 2022). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the syringe connectors, of the system of Hagmann et al, to be separable from the proximal end of the adapter body such that the syringe connectors can be biased into a sealing communication with said delivery nozzles of said syringe bodies, and the cylindrical tubes can be slidably positioned within said inlet ports, as such would compromise the structure of Hagmann et al in which the syringe connectors are integral or fixed to the adapter body. 
	Thus, independent claim 58 is allowed over the prior art of record. Claims 59-64 are allowed by virtue of being dependent upon independent claim 58.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783